Citation Nr: 1828289	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  09-25 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left eye disability.  

2.  Entitlement to service connection for numbness at the top and left side of the head and left ear, including as secondary to service-connected traumatic brain injury (TBI).  

3.  Entitlement to service connection for a right knee disability, including as secondary to service-connected residuals of frostbite of the left foot.  

4.  Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus and hallux valgus, including as aggravated by service-connected residuals of frostbite of the left foot.  

5.  Entitlement to service connection for a left shoulder disability.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to January 1976 and from December 1977 to January 1996.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2008 rating decision, the RO, in pertinent part, denied service for bilateral posterior vitreous detachment and mild dry eye syndrome and for numbness at the top and left side of head and left ear.  

In a January 2013 determination letter, the RO, in pertinent part, denied service connection for a left shoulder disability, right knee disability, and bilateral pes planus.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in April 2015.  A copy of the transcript has been reviewed and associated with the claims file.  
These matters were before the Board in July 2015, at which time the claim of service connection for a left eye disability was reopened and the matters were remanded for additional evidentiary development, including VA examinations to assess the nature and etiology of any disabilities of the left eye, left shoulder, right knee, bilateral foot, and/or numbness at the top and left side of head and left ear.  

While the matters were in remand status, in an August 2017 rating decision, the RO granted service connection for arthritis of the left knee and residuals of a right eye injury.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claims of service connection for arthritis of the left knee and residuals of a right eye injury.  See Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial ratings or effective dates assigned.  Grantham, 114 F. 3d at 1158   (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, those issues are not in appellate status at this juncture.

The issues of entitlement to service connection for posttraumatic stress disorder, increased ratings for cervical spine disability, radiculopathy of the left upper extremity, residuals of frostbite of the left foot, and status post laceration of the finger, and an earlier effective date for a scar of the right eyelid will be subject of a separate Board decision, as testimony on those issues was taken in a February 2018 hearing before another Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


							(CONTINUED ON NEXT PAGE)




REMAND

Left Eye

The Veteran asserts that a left eye injury is related to an incident in service.  His service treatment records reveal that he was hit in the left eye during service and assessed with trauma of the left eye with swelling of the upper lid.  

Throughout the pertinent time period of this claim, the Veteran has been assessed with bilateral retinal holes, mild dry eye syndrome, posterior vitreous detachment, uncorrected congenital astigmatism, cortical cataracts, ischemic optic neuropathy, and mild contraction of the left eye.  

Pursuant to the remand instructions, a VA examination was performed in May 2017.  The examiner indicated that the Veteran's retinal holes were first observed in 2012; he had a posterior vitreous detachment since 1974.  She could not find a date for the onset of the dry eyes.  The examiner indicated that the Veteran had mild contractions in the left eye.  The examiner ultimately concluded that the Veteran's posterior vitreous detachment and mild dry eye syndrome of the left eye were less likely than not incurred in and/or caused by service, including by his cyst removal and motor vehicle accident.  The examiner indicated that there was no decrease in the Veteran's eyesight and dry eyes and vitreous degeneration were normal aging changing in the eyes.  Furthermore, the cyst removal accounted for his eye pain in the right eye but not the left eye.  

The Board finds that the May 2017 medical opinion is insufficient to determine the present claim.  In this regard, the examiner did not provide an opinion regarding the Veteran's left eye retinal holes, mild eye contraction, and ischemic optic neuropathy.  Accordingly, the Board finds that an addendum medical opinion is warranted to assess the etiology of the Veteran's additional left eye disabilities.  




Bilateral Foot Disability

The Veteran filed a claim of service connection for a bilateral foot disability and asserts it was caused by the training, running, competitions, and years of trauma incurred in service.  

The Veteran's January 1974 entrance examination noted his diagnosis of mild pes planus.  However, his December 1977 entrance examination did not list a diagnosis of pes planus.  In addition, subsequent in-service examinations consistently showed normal feet.  

Throughout the pertinent time period of this appeal, the Veteran has been assessed with bilateral first metatarsal bunions, hammertoe deformities, and pes planus.  

Pursuant to the remand instructions, a VA examination was performed in May 2017.  The examiner indicated that the military entrance examination noted bilateral pes planus.  Accordingly, the examiner found that his bilateral pes planus pre-existed service and was not caused by military service.  Furthermore, the examiner indicated that his service treatment records showed no evidence of aggravation beyond its natural progression by an in-service illness, event, or injury.  

The Board finds that the May 2017 opinion is insufficient to determine the present claim.  In this regard, the examiner failed to discuss the Veteran's complaints of bilateral foot pain due to training, running, competitions, and years of trauma endured in service before determining there was no evidence of aggravation of his pre-existing bilateral pes planus.  Moreover, the examiner failed to discuss the fact that the Veteran's in-service examinations following his entrance examinations consistently showed normal feet- therefore, affording the benefit of the doubt the presumption of soundness is deemed to apply here.  Furthermore, the examiner failed to provide an opinion with regard to the Veteran's bilateral first metatarsal bunions and hammertoe deformities.  Lastly, the Veteran testified at the hearing and indicated that his service-connected left foot frostbite caused him to put weight on different sides of his feet and his feet were worse by the time he left the military.  However, the examiner failed to discuss or provide an opinion as to whether his bilateral pes planus was aggravated by his service-connected residuals of his left foot frostbite.  

Accordingly, the Board finds that an addendum medical opinion is warranted.  

Numbness on the top and left side of head and left ear

The Veteran filed a claim of service connection for numbness on the top and left side of his head and left ear and indicated it was caused by his service-connected traumatic brain injury.  

Pursuant to the Board's remand instructions, a VA examination was performed in May 2017.  The Veteran reported throbbing type left-temporal, facial, and parietal head pains, which occurred two to three times per week and lasted up to six hours.  He reported that the symptoms started around 1980 after a shelf full of medical pallets fell on him and resulted in a loss of consciousness for 20 minutes.  The examiner concluded that there was no objective evidence of a cranial nerve condition or numbness of the top and left side of head and left ear noted on examination.  

Following this examination, the US Court of Appeals for the Federal Circuit (Court) issued a precedential decision regarding pain as a disability.  In Saunders v. Wilkie, the Court held that pain alone can serve as a disability for VA compensation purposes if the pain results in functional impairment that affects earning capacity.  No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  

In light of Saunders, the Board finds that a remand for an addendum opinion is warranted for the examiner to assess whether the Veteran's pain results in functional impairment that affects his earning capacity.  

Right Knee

The Veteran filed a claim of service connection for a right knee disability and indicated that it was incurred in service and/or secondary to his service-connected residuals of his left foot frostbite.  Specifically, he asserts that his service-connected left foot disability changed the way he walked and/or his current right knee disability is related to a right ankle injury in service.  

Pursuant to the remand instructions, a VA examination was performed in March 2017.  The examiner assessed the Veteran with right knee patellofemoral pain syndrome and concluded that it was less likely as not related to military service or his May 1983 motor vehicle accident.  The examiner reviewed his service-treatment records and reasoned that the Veteran did not complain and/or receive treatment for right knee pain in service.  

The Board finds that the March 2017 examination is insufficient to determine the present claim.  In this regard, the examiner failed to provide an opinion as to whether the Veteran's right knee disability was related to and/or aggravated by his service-connected left foot disability.  Furthermore, the examiner did not acknowledge or assess the Veteran's assertions that his right knee disability was related to his documented in-service right ankle disability.  

Accordingly, the Board finds that an addendum medical opinion is warranted.  

Left Shoulder

The Veteran filed a claim of service connection for a left shoulder disability.  He asserts that he injured his left shoulder in service and has experienced left shoulder pain since his injury while on active duty.  

Throughout the pertinent time of this appeal, he has been assessed with left shoulder degenerative arthritis and tendinopathy.  

Pursuant to the Board's remand instructions, a VA examination was performed in May 2017.  The examiner assessed the Veteran with left shoulder arthritis.  The examination report noted that left shoulder x-rays revealed degenerative changes possibly secondary to chronic tendinitis.  The examiner concluded that that Veteran's degenerative arthritis of the left shoulder was less likely than not due to military service, including the motor vehicle accident in 1983.  The examiner reasoned that a review of the Veteran's service treatment records did not show any complaints or treatment for the left shoulder.  

The Board finds that the May 2017 examination is insufficient to determine the present claim.  In this regard, the examiner failed to provide an opinion with regard to the Veteran's left shoulder tendinitis.  Furthermore, he failed to discuss the Veteran's complaints of chronic left shoulder pain since service.  

Accordingly, the Board finds that an addendum medical opinion is warranted.  

Furthermore, in an August 2017 statement, the Veteran indicated that he has received the majority of his medical treatment at the B. Army Medical Center in Texas.  However, the record only contains his treatment records at that facility through 2010.  Accordingly, the Board finds that the Veteran's complete and updated VA treatment records should be obtained on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from the B. Army Medical Center from 2010 to the present.  

2.  Obtain and associate with the claims file the Veteran's updated VA treatment records from August 2017 to the present.  

3.  After completion of the above, forward the claims file, including a copy of this remand, to the March 2017 examiner to assess the nature and etiology of the Veteran's left eye disability.  (If the examiner is not available the file should be forwarded to another appropriate clinician for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner).  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner must identify and discuss any left eye disabilities identified during the pendency of this claim (received in March 2007), including bilateral retinal holes, mild dry eye syndrome, posterior vitreous detachment, uncorrected congenital astigmatism, cortical cataracts, ischemic optic neuropathy, and mild contraction of the left eye, and respond to the following: is it at least as likely as not (probability of at least 50 percent) that any left eye disability had its onset in and/or is otherwise related to his period of active service.  

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, the examiner should discuss the in-service documented left eye injury.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.   

If any opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner does not have the knowledge or training.  As appropriate, the AOJ should conduct additional development or supplement the record.  

4.  After completion of #'s 1 and 2, forward the claims file, including a copy of this remand, to the March 2017 examiner to assess the nature and etiology of the Veteran's bilateral foot disability.  (If the examiner is not available the file should be forwarded to another appropriate clinician for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner).  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner must identify and discuss any bilateral foot disabilities identified during the pendency of this claim (received in February 2010), including bilateral first metatarsal bunions, hammertoe deformities, and pes planus, and respond to the following:

A.  Is there clear and unmistakable (undebatable) evidence that the Veteran's bilateral pes planus pre-existed his entry into active military service?

B.  If the answer to (A) is yes, then is there clear and unmistakable (undebatable) evidence that the pre-existing bilateral pes planus was NOT aggravated (i.e, permanently worsened) during his period of active service, including aggravated by his service-connected residuals of his left foot frostbite?

C.  If the answer to (A) is no for pes planus, and with respect to any additional bilateral foot disabilities, including bilateral first metatarsal bunions and hammertoe deformities, is it at least as likely as not (a 50 percent probability or more) that any bilateral foot disability had its onset in and/or is otherwise related to his period of active service?  

D.  If the answer to (A) is no and for any additional bilateral foot disabilities, including bilateral first metatarsal bunions and hammertoe deformities, is it at least as likely as not (a 50 percent probability or more) that any bilateral foot disability was caused by his service-connected residuals of left foot frostbite?  

E.  If the answer to (A) is no and for any additional bilateral foot disabilities, including bilateral first metatarsal bunions and hammertoe deformities, is it at least as likely as not (a 50 percent probability or more) that any bilateral foot disability has been aggravated (worsened beyond its natural progression) as a result of his service-connected residuals of left foot frostbite?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and bilateral foot disability that shows a baseline of his bilateral foot disability prior to aggravation?  If so, please identify.  

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, the examiner should discuss the Veteran's assertions that his bilateral foot disability was caused by the training, running, competitions, and years of trauma endured in service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.   

If any opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner does not have the knowledge or training.  As appropriate, the AOJ should conduct additional development or supplement the record.  

5.  After completion of #'s 1 and 2, forward the claims file, including a copy of this remand, to the March 2017 examiner to assess the nature and etiology of the pain and numbness associated with the Veteran's top and left side of head and left ear.  (If the examiner is not available the file should be forwarded to another appropriate clinician for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner).  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner must identify and discuss any numbness of the top and left side of head and left ear disabilities identified during the pendency of this claim (received in March 2007) and respond to the following:

A.  For any diagnosed disability, is it at least as likely as not (probability of at least 50 percent) that the Veteran's numbness of the top and left side of head and left ear was caused by his service-connected traumatic brain injury?

B.  For any diagnosed disability, is it at least as likely as not (probability of at least 50 percent) that the Veteran's numbness of the top and left side of head and left ear has been aggravated (worsened beyond its natural progression) as a result of his service-connected traumatic brain injury?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation that shows a baseline of his numbness of the top and left side of head and left ear disability prior to aggravation?  If so, please identify.  

C.  If the Veteran's numbness of the top and left side of head and left ear was not caused and/or aggravated by his service-connected traumatic brain injury, then is it at least as likely as not (probability of at least 50 percent) that any diagnosed disability had its onset in and/or is otherwise etiologically related to his period of active service?

D.  With regard to the Veteran's complaints of left-temporal, facial, and parietal head pains, if there is no diagnosed disability, is it at least as likely as not (a 50 percent probability or more) that any pain reaches the level of a functional impairment of earning capacity?  Describe the impairment caused.

The examiner must provide a comprehensive rationale for each opinion provided.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.   

If any opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner does not have the knowledge or training.  As appropriate, the AOJ should conduct additional development or supplement the record.  

6.  After completion of #'s 1 and 2, forward the claims file, including a copy of this remand, to the March 2017 examiner to assess the nature and etiology of the Veteran's right knee disability.  (If the examiner is not available the file should be forwarded to another appropriate clinician for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner).  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner must identify and discuss any right knee disability identified during the pendency of this claim (received in February 2010), and respond to the following:

A.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's right knee disability was caused by his service-connected residuals of left foot frostbite?

B.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's right knee disability has been aggravated (worsened beyond its natural progression) by his service-connected residuals of left foot frostbite?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and right knee disability that shows a baseline of his right knee disability prior to aggravation?  If so, please identify.  

C.  If the Veteran's right knee disability was not caused and/or aggravated by his service-connected residuals of left foot frostbite, then is it at least as likely as not (probability of at least 50 percent) that his right knee disability had its onset in and/or is otherwise related to his period of active service.   

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, the examiner should discuss the Veteran's assertions that his right knee disability is related to his in-service documented right ankle injury and/or caused by his service-connected left foot disability by causing him to ambulate in a different manner.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.   

If any opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner does not have the knowledge or training.  As appropriate, the AOJ should conduct additional development or supplement the record.  

7.  After completion of #'s 1 and 2, forward the claims file, including a copy of this remand, to the March 2017 examiner to assess the nature and etiology of the Veteran's left shoulder disability.  (If the examiner is not available the file should be forwarded to another appropriate clinician for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner).  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner must identify and discuss any left shoulder disability identified during the pendency of this claim (received in February 2010), including left shoulder degenerative arthritis and tendinopathy, and respond to the following: is it at least as likely as not (probability of at least 50 percent) that any left shoulder disability had its onset in and/or is otherwise related to his period of active service?

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, the examiner should discuss the Veteran's assertions that he has had chronic left shoulder pain since he left the service.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.   

If any opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner does not have the knowledge or training.  As appropriate, the AOJ should conduct additional development or supplement the record.  

8.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




